                                           Case 3:19-cv-03099-JSC Document 103 Filed 03/29/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SPRINT SPECTRUM REALTY                           Case No. 19-cv-03099-JSC
                                           COMPANY, LLC,
                                   8                    Plaintiff,                          ORDER RE: PLAINTIFF’S MOTION
                                   9                                                        TO EXCLUDE EXPERT OPINION
                                                  v.                                        TESTIMONY
                                  10
                                           WILLIAM F. HARTKOPF, JR.,                        Re: Dkt. No. 90
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff brings claims for declaratory judgment, breach of contract, breach of good faith

                                  14   and fair dealing and for specific performance against Defendant.1 (See Dkt. No. 84.)2 Defendant

                                  15   brings counterclaims for declaratory relief, breach of contract, breach of the implied covenant of

                                  16   good faith and fair dealing, and unjust enrichment. (See Dkt. No. 83.) Defendant, as landlord, and

                                  17   Plaintiff, as tenant, entered into a Personal Communication Services Site Agreement (the “Site

                                  18   Agreement” or “Agreement”) under which Defendant leased space on his roof to Plaintiff for the

                                  19   purpose of installing and operating a personal communication services site. (Dkt. No. 84 at 5 ¶

                                  20   20.) The parties dispute whether the Site Agreement authorized Plaintiff to occupy over 300

                                  21   square feet of Defendant’s roof and whether Plaintiff’s occupation of more than 300 square feet of

                                  22   Defendant’s roof violates the Site Agreement. In connection with summary judgment and in

                                  23   preparation for trial, Plaintiff filed the instant motion to exclude Defendant’s expert testimony

                                  24   under the Federal Rules of Evidence and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

                                  25
                                       1
                                  26     Plaintiff sues Defendant in his individual capacity and in his capacity as Trustee of the William
                                       Francis Hartkopf, Jr. Declaration of Trust dated March 9, 2007. (Dkt. No. 84 at 2 ¶ 5.) This Order
                                  27   refers to Mr. Hartkopf in both capacities as “Defendant.” All parties have consented to the
                                       jurisdiction of a magistrate judge pursuant to 28 U.S.C. 636(c). (Dkt. Nos. 5 & 15.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                          Case 3:19-cv-03099-JSC Document 103 Filed 03/29/21 Page 2 of 6




                                   1   (1993). After careful consideration of the parties’ briefing, the Court determines that oral

                                   2   argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and DENIES Plaintiff’s motion. The

                                   3   testimony of Defendant’s expert is admissible.

                                   4                                             BACKGROUND

                                   5          Plaintiff provides wireless and personal communication services to its customers in the San

                                   6   Francisco Bay Area. Defendant owns real property throughout the Bay Area, including the

                                   7   property at issue in this action located in Fremont, California. After conducting a selection

                                   8   process for the location of its next personal communication service system site, Plaintiff

                                   9   determined that Defendant’s property satisfied its criteria to provide “reliable wireless services”

                                  10   throughout Fremont and other areas in Plaintiff’s “search ring.” (Dkt. No. 84 at 4-5 ¶¶ 18-19.)

                                  11          On or about August 10, 1997, Plaintiff as tenant and Defendant as landlord entered into the

                                  12   Site Agreement. (Dkt. Nos. 84 at 5 ¶ 20, 83 at 4 ¶ 9.) Under the Site Agreement, Plaintiff leased
Northern District of California
 United States District Court




                                  13   space on the roof of Defendant’s property to install and operate its personal communication

                                  14   service system site. Following the Agreement’s execution, Plaintiff submitted a building

                                  15   application to the City of Fremont for the purpose of installing its systems site on Defendant’s roof

                                  16   that the City subsequently approved. (Dkt. No. 84 at 5 ¶ 21.) Following its approval, Plaintiff

                                  17   installed equipment and components at the site. The parties amended the Agreement in or around

                                  18   December 5, 2011 to allow Plaintiff to install and modify certain site components, and increased

                                  19   Plaintiff’s rent for use of the roof’s space. (Dkt. No. 83 at 5 ¶¶ 18-20, 84 at 7 ¶ 35, 39.)

                                  20          Plaintiff contends that at all relevant times it has paid rent in accordance with the

                                  21   Agreement’s terms and the December 5, 2011 amendment, and that the Agreement permits

                                  22   Plaintiff to occupy 300 square feet of the roof for its base station equipment in addition to 3 other

                                  23   spaces for additional items and equipment. Defendant argues that the Agreement limits the leased

                                  24   space to 300 square feet, and that Plaintiff’s occupation of additional roof space is in breach of the

                                  25   Site Agreement.

                                  26          The parties do not dispute that Plaintiff’s rooftop installation occupies more than 300

                                  27   square feet of space; instead, this action concerns the parties’ differing interpretations of the Site

                                  28   Agreement. A jury trial is scheduled for October 8, 2021.
                                                                                          2
                                          Case 3:19-cv-03099-JSC Document 103 Filed 03/29/21 Page 3 of 6




                                   1                                          LEGAL STANDARD

                                   2          Under Federal Rule of Evidence 702, a witness may offer expert testimony if the following

                                   3   requirements are met:

                                   4                  (a) the expert’s scientific, technical, or other specialized
                                                      knowledge will help the trier of fact to understand the
                                   5                  evidence or to determine a fact in issue;
                                   6                  (b) the testimony is based on sufficient facts or data;
                                   7                  (c) the testimony is the product of reliable principles and
                                                      methods; and
                                   8
                                                      (d) the expert has reliably applied the principles and methods
                                   9                  to the facts of the case.
                                  10   Fed. R. Evid. 702. These criteria can be distilled to two overarching considerations: “reliability

                                  11   and relevance.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir.2011). The inquiry

                                  12   does not, however, “require a court to admit or exclude evidence based on its persuasiveness.” Id.
Northern District of California
 United States District Court




                                  13          Scientific evidence is reliable “if the principles and methodology used by an expert are

                                  14   grounded in the methods of science.” Clausen v. M/V New Carissa, 339 F.3d 1049, 1056 (9th Cir.

                                  15   2003). The court’s focus “must be solely on principles and methodology, not on the conclusions

                                  16   that they generate.” Daubert, 509 U.S. at 595 (1993). The court’s “task . . . is to analyze not what

                                  17   the experts say, but what basis they have for saying it.” Daubert v. Merrell Dow Pharmaceuticals,

                                  18   Inc., 43 F.3d 1311, 1316 (9th Cir. 1995) (“Daubert II”).

                                  19          In deciding whether to permit an expert to testify, courts face the difficult task of

                                  20   “determin[ing] whether the analysis undergirding the experts’ testimony falls within the range of

                                  21   accepted standards governing how scientists conduct their research and reach their conclusions.”

                                  22   Daubert II, 43 F.3d at 1317. Among the factors courts consider in making this determination are:

                                  23   (1) whether the expert’s theory or method is generally accepted in the scientific community; (2)

                                  24   whether the expert’s methodology can be or has been tested; (3) the known or potential error rate

                                  25   of the technique; and (4) whether the method has been subjected to peer review and publication.

                                  26   Id. at 1316 (citing Daubert, 509 U.S. at 593-94). Consideration should also be given to whether

                                  27   the expert’s testimony springs from research independent of the litigation. See id. at 1317. If not,

                                  28   the expert should point to other indicia of reliability, such as peer-reviewed studies or a reputable
                                                                                          3
                                          Case 3:19-cv-03099-JSC Document 103 Filed 03/29/21 Page 4 of 6




                                   1   source showing that the expert “followed the scientific method, as it is practiced by (at least) a

                                   2   recognized minority of scientists in their field.” Id. at 1317-19. “These factors are illustrative, and

                                   3   they are not all applicable in each case.” Wendell v. GlaxoSmithKline LLC, 858 F.3d 1227, 1233

                                   4   (9th Cir. 2017). The inquiry is “flexible,” Daubert, 509 U.S. at 594, and “Rule 702 should be

                                   5   applied with a ‘liberal thrust’ favoring admission,” Messick, 747 F.3d at 1196 (quoting Daubert,

                                   6   509 U.S. at 588).

                                   7                                              DISCUSSION

                                   8          Plaintiff moves to exclude the expert report and deposition testimony of Defendant’s

                                   9   expert Neil K. Shirk.

                                  10          Mr. Shirk is a radio frequency engineer with over 30 years’ engineering experience and a

                                  11   “lengthy background in [radio frequency] systems[.]” (Dkt. Nos. 90-1 at 8, 92-3 at 9.) He was

                                  12   retained by Defendant to investigate and analyze “the functional operation, performance, and
Northern District of California
 United States District Court




                                  13   configurations of various electrical and electronic equipment installed on the rooftop in-question

                                  14   and the space they required and occupied.” (Dkt. No. 90-1 at 7.)

                                  15          Plaintiff moves to exclude Mr. Shirk’s expert report and deposition testimony because they

                                  16   are “immaterial to a lease dispute and the square footage” at issue in the action. (Dkt. No. 90 at 3.)

                                  17   (emphasis removed.) Plaintiffs contend that Mr. Shirk’s opinions should be excluded because he

                                  18   has not reviewed the Site Agreement or visited the site, that his expert report is based on the

                                  19   irrelevant and “unrelated” square footage of radio frequency setbacks, and that his opinions are

                                  20   not based on “sufficiently reliable facts and data.” (Id.) (emphasis removed.) Given this, Plaintiff

                                  21   insists that Federal Rule of Evidence 702 requires the exclusion of Mr. Shirk’s expert report and

                                  22   deposition testimony. The Court disagrees.

                                  23          A. Relevance

                                  24          Mr. Shirk’s testimony and report are relevant because Mr. Shirk provides “calculations of

                                  25   how much space [Plaintiff] was using on the [site] at discrete points in time[.]” (Dkt. No. 92 at

                                  26   10.) While the parties do not dispute that Plaintiff has at all relevant times occupied more than

                                  27   300 square feet of Defendant’s roof, they dispute exactly how much space over the 300 square feet

                                  28   Plaintiff has occupied or is currently occupying on Defendant’s roof. Therefore, contrary to
                                                                                          4
                                          Case 3:19-cv-03099-JSC Document 103 Filed 03/29/21 Page 5 of 6




                                   1   Plaintiff’s argument that Mr. Shirk’s opinions are not relevant because they do not consider the

                                   2   Site Agreement’s specific terms or concern an interpretation of the Site Agreement, Mr. Shirk’s

                                   3   opinions speak to a factual dispute between the parties. (See, e.g., Dkt. Nos. 90-1 at 23-25, 92-3 at

                                   4   11.) See Fed. R. Evid. 702; Daubert, 509 U.S. at 591-92. Plaintiff argues that Mr. Shirk’s

                                   5   opinions regarding radio frequency setbacks are irrelevant because the Site Agreement contains

                                   6   “no discussion as to [radio frequency] setbacks” and this action does not concern safety

                                   7   requirements. (Dkt. No. 90 at 5.) Not so. Mr. Shirk’s opinions regarding radio frequency setback

                                   8   concern the space Plaintiff’s equipment occupies in light of radio frequency setback regulations,

                                   9   and thus relate to his calculation of the total square feet Plaintiff occupied on Defendant’s roof.

                                  10   (Dkt. No. 90-1 at 23.) Plaintiff’s attempt to discredit Mr. Shirk’s opinions because he is not

                                  11   qualified to testify on lease agreements also fails. Defendant retained Mr. Shirk in his capacity as

                                  12   an engineer and engineering expert. His opinions and expertise are relevant to the factual issue of
Northern District of California
 United States District Court




                                  13   how much space Plaintiff’s equipment occupied on Defendant’s roof. See Daubert, 509 U.S. at

                                  14   592.

                                  15          B. Reliability

                                  16          Plaintiff argues that Mr. Shirk’s testimony and report are not reliable because he did not

                                  17   visit the site, was not provided adequate information to form his opinions, and that many

                                  18   documents he was given, such as photographs of the site, were devoid of important contextual

                                  19   information. (Dkt. No. 90 at 8-9.) Mr. Shirk reviewed “in excess of 22 drawing packages” in

                                  20   preparing his report and opinions. (Dkt. No. 92-3 at 6.) These depicted “the process of [] the

                                  21   work performed as well as the configuration [of equipment] and how it was changed.” (Id.) He

                                  22   additionally reviewed photographs of Plaintiff’s equipment, as well as numerous reports

                                  23   concerning structural calculations, radio frequency emissions, and reports concerning calculations

                                  24   of “rooftop space utilized by [Plaintiff.]” (Dkt. No. 90-1 at 8-9.) Mr. Shirk testified that the

                                  25   photographs were “glimpse[s] of what [Plaintiff’s] hardware looked like” that did not provide

                                  26   installation dates, but that the drawing packages he consulted indicated “when and how much

                                  27   hardware was removed and reinstalled with newer [equipment].” (Dkt. No. 92-3 at 7.) According

                                  28   to Mr. Shirk, he did not rely on the photographs to determine when Plaintiff’s hardware was
                                                                                         5
                                          Case 3:19-cv-03099-JSC Document 103 Filed 03/29/21 Page 6 of 6




                                   1   installed, and that the drawing packages’ “300-plus drawings [that] indicated what was changed

                                   2   and why” were the “real key” to his analysis. (Id. at 7-8.)

                                   3          Plaintiff argues that because Mr. Shirk did not visit the site his testimony is unreliable.

                                   4   (Dkt. No. 90 at 7.) The argument is unpersuasive. Mr. Shirk’s report and testimony relate to

                                   5   “scientific, technical, and other specialized knowledge,” and—despite the fact that he did not visit

                                   6   the roof—his review of the drawing packages and other documents demonstrates that his opinions

                                   7   are more than “unsupported speculation[s] and subjective beliefs” whose exclusion Rule 702 and

                                   8   Daubert require. Guidroz-Brault v. Missouri Pac. R. Co., 254 F.3d 825, 829 (9th Cir. 2001).

                                   9   Plaintiff’s argument that Mr. Shirk’s opinions should be excluded because he did not consider

                                  10   contradictory material such as the D-Tech report fails for the same reason. The existence of

                                  11   allegedly contradictory material fails to show that his report and evidence were not “grounded in

                                  12   the method of science,” Clausen, 339 F.3d at 1056, or that the numerous documents he reviewed
Northern District of California
 United States District Court




                                  13   and analyzed failed to provide a “scientifically valid” basis for his opinions, Daubert II, 43 F.3d at

                                  14   1316 (citing Daubert, 509 U.S. at 597). These issues go to the weight a jury might give to Mr.

                                  15   Shirk’s testimony, not to its admissibility.

                                  16                                              CONCLUSION

                                  17          For the reasons set forth above, Mr. Shirk’s expert report and deposition testimony are

                                  18   relevant and reliable. See Ellis, 657 F.3d at 982. They concern a factual dispute and are grounded

                                  19   in reliable methods of scientific study. Accordingly, Plaintiff’s motion to exclude Mr. Shirk’s

                                  20   export report and deposition testimony is DENIED.

                                  21          This Order disposes of Dkt. No. 90.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 29, 2021

                                  24

                                  25
                                                                                                     JACQUELINE SCOTT CORLEY
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         6
